                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV21-03438 JAK (ASx)                                          Date        July 6, 2021
 Title       Roderick Todd v. Santander Consumer USA Inc., et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                              Not Reported
                  Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                    Not Present                                             Not Present


 Proceedings:           (IN CHAMBERS) ORDER SETTING ORDER TO SHOW CAUSE RE
                        DISMISSAL AS TO EQUIFAX INFORMATION SERVICES LLC. ONLY
                        (DKT. 17)

On July 3, 2021, a notice of settlement was filed stating that a settlement has been reached between
Plaintiff and Defendant Equifax Information Services LLC. ("Equifax"). The Court sets an Order to Show
Cause re Dismissal for October 3, 2021. If a dismissal is not filed by October 3, 2021, counsel shall file
a response to the Order to Show Cause, which includes the status of the settlement and the anticipated
date the dismissal will be filed. The response shall not include any substantive contents of any
settlement discussions between the parties. In light of the foregoing, all dates and deadlines are
vacated as to Equifax Information Services LLC, only.

IT IS SO ORDERED.




                                                                                                    :

                                                           Initials of Preparer      TJ




                                                                                                        Page 1 of 1
